Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-15 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: (a) page 9, line 9, the word “straps” should be changed to “strap”; (b) the words “categorised” (page 1) and “analogue” (page 1) should be appropriately changed to “categorized” and “analog”; (c) the specification should specifically identify the “first communication” and “second communication” devices in the detailed description, e.g., are they the transceivers “108” and “109”?   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (USPGPUB 20160343186)(hereinafter “Jun”) in view of article “Fossil Q Activist Review: Watch First, Smart Second,” by Bohn (published 11/9/2017).
According to claim 1, Jun discloses, as shown mainly in FIGs. 1A-1C, 2-3, 4A-4B, 9, a wearable device (FIG. 1A; para [0036]) suitable for wearing on a user's wrist, comprising: a watch housing containing a watch movement, e.g., smart watch 950 (FIG. 9) is placed in the opening 110 (FIG. 1; para [0097]); a first strap 130 connected to said watch housing 950/110; and a second strap 150 connected to said watch housing 950/110 (para [0043; FIG. 1A); wherein said first strap 130 comprises a first cavity, e.g., area 141 having a coin cell 131 located therein (para [0045]; FIG. 1A, 1B); and wherein said second strap 150 comprises a second area having a first electronic communication device located therein (see para [0046]), i.e., “a third area in which at least a portion of the control circuit is disposed is formed inside the second band 150. For example, at least some of the constituent elements of the control circuit are disposed in the third area, and the constituent elements of the control circuit disposed in the first area 143 are connected to the constituent elements of the control circuit disposed in the third area through at least one connection circuit disposed inside the strap 100.”  Further, Jun teaches wherein the coin cell, e.g., 131, and at least one electronic communication device, e.g., 133, 135, are connected by a flexible circuit board (see para [0051]; FIG. 2), and wherein the first electronic communication device, e.g., 910 (FIG. 9) comprises a transmitter, e.g., 740 (FIG. 7); arranged to communicate with a first remote security system of a vehicle 930 (see para [0097], [0103]).
Jun, while teaching of a “smartwatch” (para [0042]) is provided within the opening 110 (FIG. 1A), is expressly silent as to a “substantially metal watch housing containing a mechanical watch movement,” as set forth in claim 1.  Bohn, in the same field of endeavor of watches, discloses a 
Additionally, while Jun does not expressly show a “second cavity” in the second strap 150, wherein a first electronic communication device is placed into, from the teaching(s) of Jun (see para [0046]), it would have been obvious to would have enabled one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided a cavity in the second strap along with a first electronic communication device, through the course of engineering optimization and/or experimentation, for the purpose of providing a functional and esthetically pleasing device, as would have been realized by a skilled artisan.
As per claim 2, Jun in view of Bohn is considered to encompass wherein at least one of the straps 130, 150 further comprises a second electronic communication device, e.g., a second antenna, (see para [0053]; FIG. 2) arranged to communicate with a second remote security system of the vehicle, the second electronic communication device being connected to said cell by the flexible circuit board (para [0051], [0060]).
As per claim 3, Jun in view of Bohn is considered to encompass wherein the second communication device comprises a circuit for communicating with a keyless go system of the vehicle (see FIG. 2; para [0051]-[0053]).
As per claim 4, Jun in view of Bohn is considered to encompass wherein the second communication device is operable to confirm that the wearable device is inside the vehicle, e.g., 
As per claim 5, Jun in view of Bohn is considered to encompass wherein the first communication device is arranged to communicate with a keyless entry system for unlocking the doors of the vehicle (see para [0060]).
As per claim 6, Jun in view of Bohn is considered to encompass wherein the first and second communication devices comprise any of a near field communication device, a transponder, or a transceiver, e.g., NFC device (see para [0053]).
As per claim 7, Jun in view of Bohn is considered to encompass a button for activating said first communication device or the second communication device, e.g., a switch (see para [0056]).
As per claim 8, Jun in view of Bohn is considered to encompass wherein the first strap 130 and the second strap 150 are at least partially formed of rubber, e.g., “The first band 130 or the second band 150 may be formed of rubber, plastic, leather, or metal,” (para [0043]).
With respect to claims 9-11 and more specifically to “at least one of the straps comprises an indicator,” (claim 9); wherein the indicator comprises an LED (claim 10); and “the indicator indicates any of: functionality status remaining cell charge, or to indicate that the vehicle is within a predetermined range of the wearable device,” (claim 11); Jun teaches using the smart watch 950 as a display which provides indications on functionality status, however, remains expressly silent as to an indicator specifically on one of the straps.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided an LED indicator on one of the straps of Jun in view of Bohn, for the 
As per claim 12, i.e., “wherein the flexible circuit board is conformally coated, and (claim 14) “wherein the substantially metal watch housing is waterproof,” Jun in view of Bohn is silent as to these features, however, Official Notice is taken that flexible circuit boards are conformally coated and wearable devices are waterproof, so as to prevent sensitive electrical components on the circuit board(s) and/or inside the watch, from damage, as was conventionally known in the art, and as such, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided such features to the device of Jun in view of Bohn, for the purpose of providing an environmentally resistant and longevity of the device, as was conventionally known in this art.
As per claim 13, Jun in view of Bohn is considered to encompass wherein the cell is potted within a cell housing (see para [0068]-[0069].
As per claim 15, Jun in view of Bohn is considered to wherein the flexible circuit board comprises one or more rigid portions, the rigid portions being connected by flexible portions, e.g., 411, 413 (see para [0066]-[0067]).

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Bohn is considered to encompass as applied to claim 1 above, and further in view of Hsu et al. (USPGPUB 2020/0192423).  For a description of Jun in view of Bohn, see the rejection, supra. 
With respect to claims 9-11 and more specifically to “at least one of the straps comprises an indicator,” (claim 9); wherein the indicator comprises an LED (claim 10); and “the indicator indicates any of: functionality status remaining cell charge, or to indicate that the vehicle is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as set forth on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
April 21, 2021